Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 02/15/2021 in which claims 01-66 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-17, 20-26, 28-32, 34-43, 46-48, 51-56, 58-62, and 64  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (WO 2017048871 A1).
As to claim 1, Chou discloses a device for homogenous assay with particle aggregation, comprising: a first plate, a second plate, and spacers, (See Page 05 Lines 13-18, Page 108 Lines 06-07; Figs. 1a-c, 4a-c)
wherein the plates are movable relative to each other into different configurations, including an open configuration and a closed configuration; (See Page 05 Lines 13-18, Page 13 Lines 18-22; Figs. 1a-c, 4a-c)

each of the plates has, on its respective inner surface, a sample contact area for contacting a sample that contains or is suspected to contain an analyte; (See Page 05 Lines 13-18; Figs. 1a-c, 4a-c)
one or both of the plates comprise, inside the sample contact area, one or more spacers of predetermined substantially uniform height of 200µm or less; and (See Page 13 Lines 18-22, Page 35 Lines 44-48; Figs. 1a-c, 4a-c)
one or both of the plates comprise, on the respective inner surface, a plurality of separated particles, wherein the particles have capture agents immobilized on the surface of the particles, wherein the capture agents are capable of binding to and immobilizing the analyte and causing, after binding to the analyte, an aggregation of the separated particles; (See Page 05 Lines 02-05, Page 10 Lines 44-50, Page 13 Lines 12-28, Page 26 Lines 01-05; Figs. 1a-c, 4a-c)
in the open configuration, the two plates are partially or entirely the separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates; and (See Page 24 Lines 16-17; Figs. 1a-c, 4a-c)
in the closed configuration, which is configured after deposition of the sample in the open configuration: at least part of the sample is compressed by the two plates into a layer of highly uniform thickness, the uniform thickness of the layer is confined by the inner surfaces of the plates and is regulated by the plates and the spacers. (See Page 13 Lines 18-22, Page 24 Lines 18-26; Figs. 1a-c, 4a-c)
As to claim 2, Chou discloses a device for homogenous assay with particles aggregation, comprising: (See Page 05 Lines 13-18, Page 108 Lines 06-07; Figs. 1a-c, 4a-c)
a first plate, a second plate, and spacers, (See Page 05 Lines 13-18, Page 108 Lines 06-07; Figs. 1a-c, 4a-c)
wherein the plates are movable relative to each other into different configurations, including an open configuration and a closed configuration; (See Page 05 Lines 13-18, Page 13 Lines 18-22; Figs. 1a-c, 4a-c)
each of the plates has, on its respective inner surface, a sample contact area for contacting a sample that contains or is suspected to contain an analyte; (See Page 05 Lines 13-18; Figs. 1a-c, 4a-c)
one or both of the plates comprise, inside the sample contact area, one or more spacers of predetermined substantially uniform height; (See Page 13 Lines 18-22, Page 35 Lines 44-48; Figs. 1a-c, 4a-c)
one or both of the plates comprise, on the respective inner surface, a plurality of aggregated particles, wherein the particles have binding agents connected to the surface of the particles; and (See Page 05 Lines 02-05, Page 10 Lines 44-50, Page 13 Lines 12-16, Page 26 Lines 01-05, Page 90 Lines 29-33; Figs. 1a-c, 4a-c)
wherein the analyte de-aggregates the aggregated particles when the analyte contacts the particles; (See Page 05 Lines 02-05, Page 118 Lines 29-34, Page 119 Lines 44-49, Page 120 Lines 11-18; Figs. 1a-c, 4a-c, 31)
Wherein the analyte is blood cells.
in the open configuration, the two plates are partially or entirely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates; and (See Page 24 Lines 16-17; Figs. 1a-c, 4a-c)
in the closed configuration, which is configured after deposition of the sample in the open configuration: at least part of the sample is compressed by the two plates into a layer of highly uniform thickness, the uniform thickness of the layer is confined by the inner surfaces of the plates and is regulated by the plates and the spacers. (See Page 13 Lines 18-22, Page 24 Lines 18-26; Figs. 1a-c, 4a-c)
As to claim 3, Chou discloses a system for measuring an aggregation or de-aggregation of particles caused by an analyte, comprising:
the device, a light source that emits light, and an imager, wherein the imager is configured to image the light that transmits through, scattered from, or reflected from the aggregated, the de-aggregated particles, or any combination of thereof. (See Page 15 Lines 33-39, Page 40 Lines 01-03, 11, 12; Figs. 1a-c, 4a-c)
As to claim 4, Chou discloses a method of performing a homogenous assay with particle aggregation, comprising the steps of: (See Page 05 Lines 13-18, Page 108 Lines 06-07; Figs. 1a-c, 4a-c)
(a) obtaining a sample containing or suspected of containing an analyte; (See Page 05 Lines 13-18; Figs. 1a-c, 4a-c)
(b) obtaining a first plate and a second plate, wherein:
i. the plates are movable relative to each other into different configurations, including an open configuration and a closed configuration; (See Page 05 Lines 13-18, Page 13 Lines 18-22; Figs. 1a-c, 4a-c)
 ii. each of the plates has, on its respective inner surface, a sample contact area for contacting the sample; (See Page 05 Lines 13-18; Figs. 1a-c, 4a-c)
iii. one or both of the plates comprise spacers, at least one of the spacers is inside the sample contact area, and the spacers have a predetermined substantially uniform height: (See Page 05 Lines 13-18, Page 108 Lines 06-07; Figs. 1a-c, 4a-c)
iv. one or both of the plates comprise, on the respective inner surface, a plurality of separated particles; (See Page 78 Lines 48-50; Figs. 1a-c, 4a-c)
(c) depositing the sample on one or both of the plates when the plates are in the open configuration, wherein in the open configuration, the two plates are partially or entirely separated apart and the spacing between the plates is not regulated by the spacers; (See Page 24 Lines 16-17; Figs. 1a-c, 4a-c)
(d) after (c), bringing the two plates together and pressing the plates into the closed configuration, wherein in the closed configuration: at least part of the sample is compressed by the two plates into a layer of highly uniform thickness, the uniform thickness of the layer is confined by the inner surfaces of the two plates and is regulated by the spacers and the plates; and (See Page 13 Lines 18-22, Page 24 Lines 18-26; Figs. 1a-c, 4a-c)
(e) while the plates are at the closed configuration, detecting and analyzing the aggregated particles in the layer of uniform thickness by image or lump sum optical signal. (See Page 13 Lines 18-22, Page 24 Lines 18-26, Page 72 Lines 41-46; Figs. 1a-c, 4a-c)
As to claim 5, Chou a method of performing a homogenous assay with particle de-aggregation, comprising the steps of: (See Page 05 Lines 02-05, Page 118 Lines 29-34, Page 119 Lines 44-49, Page 120 Lines 11-18,; Figs. 1a-c, 4a-c, 31)
(a) obtaining a sample containing or suspected of containing an analyte; (See Page 05 Lines 13-18; Figs. 1a-c, 4a-c)
(b) obtaining a first plate and a second plate, wherein:
i. the plates are movable relative to each other into different configurations, including an open configuration and a closed configuration; (See Page 05 Lines 13-18, Page 13 Lines 18-22; Figs. 1a-c, 4a-c)
ii. each of the plates has, on its respective inner surface, a sample contact area for contacting the sample; (See Page 05 Lines 13-18; Figs. 1a-c, 4a-c)
iii. one or both of the plates comprise spacers, at least one of the spacers is inside the sample contact area, and the spacers have a predetermined substantially uniform height: (See Page 05 Lines 13-18, Page 108 Lines 06-07; Figs. 1a-c, 4a-c)
iv. one or both of the plates comprise, on the respective inner surface, a plurality of aggregated particles; (See Page 78 Lines 48-50; Figs. 1a-c, 4a-c)
(c) depositing the sample on one or both of the plates when the plates in the open configuration, wherein in the open configuration, the two plates are partially or entirely separated apart and the spacing between the plates is not regulated by the spacers; (See Page 24 Lines 16-17; Figs. 1a-c, 4a-c)
(d) after (c), bringing the two plates together and pressing the plates into the closed configuration, wherein in the closed configuration: at least part of the sample is compressed by the two plates into a layer of highly uniform thickness, the uniform thickness of the layer is confined by the inner surfaces of the two plates and is regulated by the spacers and the plates; and (See Page 13 Lines 18-22, Page 24 Lines 18-26; Figs. 1a-c, 4a-c)
(e) while the plates are at the closed configuration, detecting and analyzing the de-aggregated particles in the layer of uniform thickness by image or lump sum optical signal. (See Page 05 Lines 02-05, Page 118 Lines 29-34, Page 119 Lines 44-49, Page 120 Lines 11-18; Figs. 1a-c, 4a-c, 31)
As to claims 6, 37, Chou discloses the device, wherein the particles are different in their optical properties selected from the group consisting of: photoluminescence, electroluminescence, and electrochemiluminescence, light absorption, reflection, transmission, diffraction, scattering, diffusion, surface Raman scattering, and any combination thereof. (See Page 71 Lines 27-31, Page 74 Lines 02-09; Figs. 1a-c, 4a-c)
As to claims 7, 38, Chou discloses the device wherein the particles are biological/nonbiological, organic/non-organic, magnetic/non-magnetic, metallic/non- metallic, light-emitting/non-emitting, or a combination thereof. (See Page 10 Lines 18-19; Figs. 1a-c, 4a-c)
As to claims 8, 39, Chou discloses the device, wherein the particles are natural biological entities selected from cells, cell fragments, macromolecules, polysaccharides, proteins, nucleic acids, cell congregates, tissues, virus particles, or a mixture thereof. (See Page 13 Lines 40-43; Figs. 1a-c, 4a-c)
As to claims 9, 40, Chou discloses the device, wherein the particles are selected from polymer particles, metal particles, magnetic particles, semiconductor particles, or a combination or mixtures thereof. (See Page 65 Lines 35-36; Figs. 1a-c, 4a-c)
As to claims 10, 41, Chou discloses the device, wherein the particles are a polymer selected from polystyrene, polypropylene, polycarbonate, latex, or any combinations thereof. (See Page 108 Lines 22-23; Figs. 1a-c, 4a-c)
As to claim 11, 42, Chou discloses the device, wherein the particles are metal particles selected from, silver, copper, platinum, or a mixture thereof. (See Page 72 Lines 02-08; Figs. 1a-c, 4a-c)
As to claims 12, 43, Chou discloses the device, wherein the particles are gold nanoparticles, gold nanoshell particles, gold nanotube particles, or a mixture thereof. (See Page 72 Lines 02-08; Figs. 1a-c, 4a-c)
As to claims 15, 46, Chou discloses the device, wherein the particles have a shape, selected from spheres, beads, rods, irregular shapes, or a combination thereof. (See Page 02 Lines 08-11; Figs. 1a-c, 4a-c)
As to claims 16, 47, Chou discloses the device of claim 1, wherein a population of the particles has particles having the same size or shape, particles having varying shapes or sizes, or a mixture thereof. (See Page 10 Lines 29-30, Page 83 Lines 33-38, Page 116 Lines 21-28; Figs. 1a-c, 4a-c)
As to claims 17, 48, Chou discloses the device of claim 1, wherein the particles are nanoparticles that have a size in the nanometer range; (See Page 10 Lines 29-30; Figs. 1a-c, 4a-c)
the particles are microparticles that have a size in the micrometer level, or a mixture thereof. (See Page 10 Lines 29-30; Figs. 1a-c, 4a-c)
As to claims 20, 51, Chou discloses the device, wherein the spacer height, the spacing between the plates, the sample thickness, or any combination thereof, is from 1 µm to 10 µm. (See Page 42 Lines 31-34; Figs. 1a-c, 4a-c)
As to claims 21, 52, Chou discloses the device, wherein the spacer height, the spacing between the plates, the sample thickness, or any combination thereof, is from 1 µm to 100 µm. (See Page 42 Lines 31-34; Figs. 1a-c, 4a-c)
As to claim 22, Chou discloses the device wherein the binding agents and the particles are coated or surface modified with agents to enhance binding of a selected analyte. (See Page 22 Lines 39-40; Page 88 Lines 01-04, Figs. 1a-c, 4a-c)
As to claims 23, 53, Chou discloses the device, wherein the binding between the agents is selected from antibody-antigen binding, complimentary binding of nucleic acids, a binding between an catalyst and its substrate, a binding or aptamer against its target, a binding of an RNA interference sequence against its target, a ligand-receptor binding, or a binding between an agent and its agonist or antagonist. (See Page 11 Lines 38-43; Figs. 1a-c, 4a-c)
As to claims 25, 55, Chou discloses the device, wherein at the closed configuration, the final sample thickness device is configured to analyze the sample in 60 seconds or less. (See Page 04 Lines 43-44; Figs. 1a-c, 4a-c)
As to claims 26, 56, Chou discloses the device, wherein the plurality of separated particles are on the surface of the plate that has spacers. (See Page 05 Lines 13-23; Figs. 1a-c, 2a-d, 4a-c)
As to claims 28, 58, Chou discloses the device, further comprising a dry reagent coated on one or both plates. (See Page 13 Lines 45-47; Figs. 1a-c, 4a-c)
As to claims 29, 59, Chou discloses the device, wherein the samples are related to infectious and parasitic disease, injuries, cardiovascular disease, cancer, mental disorders, neuropsychiatric disorders, pulmonary diseases, renal diseases, and other and organic diseases. (See Page 89 Lines 30-33; Figs. 1a-c, 4a-c)
As to claims 30, 60, Chou discloses the device, wherein the samples are related to quantification of vital parameters in medical or physiological monitor. (See Page 89 Lines 36-37; Figs. 1a-c, 4a-c)
As to claims 31, 61, Chou discloses the device, wherein the sample is a sample for detection of proteins, peptides, nucleic acids, synthetic compounds, inorganic compounds. (See Page 10 Lines 28-29; Figs. 1a-c, 4a-c)
As to claims 32, 62, Chou discloses the device, wherein the sample is a sample in the fields of human, veterinary, agriculture, foods, environments, and drug testing. (See Page 89 Lines 40-41; Figs. 1a-c, 4a-c)
As to claims 35, 65, Chou discloses the device, wherein the spacers are periodically arranged. (See Page 89 Lines 40-41; Figs. 1a-c, 4a-c, 18)
As to claims 36, 66, Chou discloses the device, wherein the inter spacer distance (SD) is equal or less than about 120 µm (micrometer). (See Page 112 Lines 40-41; Figs. 1a-c, 4a-c, 18)
As to claims 24, 54, Chou discloses the method, wherein the imaging images a plasmonic resonance shift caused by angulation of the particles. (See Page 68 Lines 24-27; Figs. 1a-c, 4a-c)
As to claims 34, 64, Chou discloses the method, wherein the imager directly images the agglutination of particles. (See Page 09 Lines 25-28; Figs. 1a-c, 4a-c, 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, 18, 19, 27, 44, 45, 49, 50, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Landers et al (US 2012/0149587 A1).
As to claims 13, 14, 44, 45, Chou teaches the device of either claim 1 or 2, in which these claims depend on.
Chou does not explicitly teach wherein the particles are a semiconductor selected from CdSe, CdS, CdS coated with ZnS, CdSe coated with ZnS, or a mixture thereof. (Claims 13, 44).
wherein the particles are magnetic selected from ferromagnetite, magnetized ZnS, ZnO, Ti02, AgI, AgBr, HgI2, PbS, PbSe, ZnTe, CdTe, In2S3, In2Se3, Cd3P2, Cd3 As2, InAs, GaAs, or a mixture thereof. (Claims 14, 45)
However, Landers does teach in an analogous art wherein the particles are a semiconductor selected from CdSe, CdS, CdS coated with ZnS, CdSe coated with ZnS, or a mixture thereof. (See Abstract ¶0083)
wherein the particles are magnetic selected from ferromagnetite, magnetized ZnS, ZnO, Ti02, AgI, AgBr, HgI2, PbS, PbSe, ZnTe, CdTe, In2S3, In2Se3, Cd3P2, Cd3 As2, InAs, GaAs, or a mixture thereof. (See Abstract ¶0083)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Chou wherein the particles are a semiconductor selected from CdSe, CdS, CdS coated with ZnS, CdSe coated with ZnS, or a mixture thereof.
wherein the particles are magnetic selected from ferromagnetite, magnetized ZnS, ZnO, Ti02, AgI, AgBr, HgI2, PbS, PbSe, ZnTe, CdTe, In2S3, In2Se3, Cd3P2, Cd3 As2, InAs, GaAs, or a mixture thereof.
The advantage of this inclusion is to detect or quantify cells such as nucleated cells in a sample such as a physiological sample, which employ magnetic substrates and subjects the sample and the magnetic substrate to forms of energy so as to induce aggregate formation.
As to claims 18, 19, 27, 49, 50, 57, Chou teaches the device of either claim 1 or 2, in which these claims depends on.
Chou also teaches the device of 1, wherein the spacer is 10 um height. (See Page 08 Lines 46-49; Figs. 1a-c, 4a-c, 28).
Chou does not explicitly teach wherein the particles have a size selected from about 5 nm to about 10 µm; (Claims 18, 49).
wherein the particles has a size from 500 nm to 5 µm; (Claims 19, 50).
the particles are 1 um diameter beads. (Claims 27, 57).
However, Landers does teach in an analogous art the size of the particles may be from about 1 nm to about 300 µm (mean diameter for rods or spheres), such as from about 0.5 to about 250 µm or from about 2 to about 10 .µm. (See Abstract ¶0083, ¶0084)
Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 2144.05(I)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Chou wherein the particles have a size selected from about 5 nm to about 10 µm, wherein the particles has a size from 500 nm to 5 µm, and the particles are 1 um diameter beads.
The advantage of this inclusion is to have a specific cutoff in size needed for discrimination, including optical properties or amount surface area that can be derivatized.

Claim(s) 33 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou.
As to claims 33, 63, Chou teaches the device, of either claims 1 or 2, in which these claims depends on.
Chou does not explicitly teach wherein for a flexible plate, the fourth power of the inter-spacer-distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus (E) of the flexible plate, ISD4/(hE), is equal to or less than 5x106 um3/GPa. 
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein for a flexible plate, the fourth power of the inter-spacer-distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus (E) of the flexible plate, ISD4/(hE), is equal to or less than 5x106 um3/GPa,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in device of Chou wherein for a flexible plate, the fourth power of the inter-spacer-distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus (E) of the flexible plate, ISD4/(hE), is equal to or less than 5x106 um3/GPa. 
The advantage of this inclusion is to create a filling factor to maintain a layer of uniform thickness of the sample under test for accurate results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886